Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
The Amendments to the claims filed on January 06, 2021 in response to the Office Action of September 29, 2020 is acknowledged and has been entered. 
The objections to claims 1 and 2 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 1-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 01, 2021 and May 06, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-3, 6 and 8: Claim limitations “a first sensing unit configured to acquire a first position signal”, “a first sensing unit configured to derive first position information” and “a first sensing unit configured to measure a voltage” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “to acquire/derive/measure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 1, 4, 7 and 9: Claim limitations “a second sensing unit configured to acquire a second position signal”, “a second sensing unit configured to generate second given signals”, “a second sensing unit configured to identify an ultrasound beam and a corresponding time” and “a second sensing unit configured to calculate a distance” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “to acquire/generate/identify/calculate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 1, 5 and 10: Claim limitations “a third unit for building a surrogate model”, “the third unit is configured to switch an operation”, “the third unit is adapted to derive second position information”, and “the third unit is adapted to calculate the relation” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “to build/switch/derive/calculate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 2: Claim limitation “a first signal unit adapted to generate first given signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate” without reciting sufficient structure to achieve 
Claim 4: Claim limitation “a second signal unit adapted to generate second given signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-3, 6 and 8: “a first sensing unit” refers to the specification (PG Pub US 2018/0235708 A1) [0095]: the first sensing unit SEU1 using a coil for determining the position of the first element.  
Claims 1, 4, 7 and 9: “a second sensing unit” refers to the specification [0112]: the second sensing unit SEU2 using an ultrasound acoustic sensor for determining the position of the second element.
Claims 1, 5 and 10: “a third unit” refers to the specification [0069]: the motion information is sent to a processor used for the therapy…The processor uses this motion information for compensating the motion of the object in the patient body. In addition, [0125] and [0127] recites various machine learning algorithms the third unit uses to perform the calculation. It is an implicit structural disclosure as it is well-known in the field of art that these algorithms need to be performed by a computation tool such as computer comprising a processor.
Claim 2: “a first signal unit” refers to the specification [0027] and the original claim 6: the first signal unit is an electromagnetic field generator.
Claim 4: “a second signal unit” refers to the specification [0032] and the original claim 7: the second signal unit comprises an ultrasound probe. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Eric Halsne (Reg. No. 46,753) on May 04, 2021 with Applicant’s approval obtained. 

Amendments to the claims:
Claims 1 and 15 are amended to clarify the claim language.
Claim 1. The last wherein clause on p3, lines 5-12:
wherein the second element facilitate location tracking 
wherein the third unit is further configured to switch an operation of the second element from the direct object motion measurement to the location tracking for the interventional device 

Claim 15. The last wherein clause on p7, lines 8-15:
wherein the second element facilitate location tracking 
wherein the third unit is further configured to switch an operation of the second element from the direct object motion measurement to the location tracking for the interventional device 

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1 and 15 in regard to the features of “the third unit is configured to switch an operation of the second element that is attached to an interventional device and adapted to be placed on or in the object within the body from (1) the direct object motion measurement to (2) the location tracking for the . 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 11-14 of the response filed on January 06, 2021, which Examiner agrees with.
Dependent claims 2-10 and 12-14 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. These two references were cited to reject the above identified allowable subject matter that was recited in the now-cancelled claim 11 in the final Office action dated September 29, 2020. After reconsideration, none of these two references, individually or combined, provides sufficient teaching to the above identified allowable feature. 
Schweikard et al., US 6,501,981 B1. This reference discloses the first sensing unit and the second sensing unit as claimed that are configured to acquire the position signals of their respective sensing elements for their respective motion measurements. It further discloses the third unit as claimed that is configured to define the relation between the two motions based on the motion measurements. Schweikard does not teach that the second element, in addition to a motion measurement, is configured to further facilitate a position tracking for the interventional device that it is attached on. The second element of 
Maschke et al., US 2010/0113919 A1. This reference was cited in the previous rejection to cure the deficiency of Schweikard with the teaching of a sensing unit that is placed at the tip of the interventional tool for performing the function of tracking the position of the interventional tool based on the location of the position identification element. Since Maschke teaches in [0010] a motion artifact correction when tracking the device position, Maschke is considered implicitly teaches that the objection motion is measured. However, even considering that the sensing element of Maschke cures the deficiency of Schweikard and performs both of the claimed functions, Schweikard and Maschke combined still lacks a teaching that the third unit can switch the operation of the second element from a direction motion measurement to position tracking, and such a switch in operation occurs at a specific timing that is upon completion of the modeling stage. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793